PLAINTIFF produced a Deed bearing date sixty three Years ago, appearing on inspection to be ancient; one of the Witnesses proved to be dead, the other not known. Possession had not attended the Deed, and no other account was given of it, or the Witnesses, than by the evidence of a Person who swore he had well known one of the Witnesses, and had seen many Deeds and Papers signed by him, and from thence believed his name to this Deed, to be of his Hand Writing, but had never seen him write. The Court on Debate thought this a sufficient Proof of the Deed considering its Antiquity, and it was read in Evidence.